Citation Nr: 1341897	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-01 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left knee injury to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972, from November 1990 to June 1991, and from October 1991 to February 1992.  The Veteran served in the Army National Guard from June 1979 to June 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In May 2009, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record. 

In April 2010, and again in February 2013, the Board remanded this claim for additional development.  As to the issue decided below, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A VA opinion was obtained which is adequate to make a determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


FINDINGS OF FACT

1.  The Veteran's left knee disorder is not related to a disease or injury in service.  

2.  The Veteran's left knee disorder is related to his service-connected right knee and right ankle disorders.  



CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2013).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

The Veteran contends that his left knee disorder is related to service, or in the alternative, secondary to his service-connected right knee and right ankle disorders. 

The Veteran's service treatment records show that in April 1972 he had tenderness in the left patellar area.  In December 1990, he complained of left knee pain, and sprain was diagnosed.  After service, VA X-rays dated in 2001 were unremarkable.  On VA examination in 2003, the left knee was found to be essentially normal when the Veteran complained of pain.  In May 2006 he was noted to have degenerative joint disease.  

Thus the Veteran has inservice treatment and a current diagnosis.  He is also service-connected for right knee and right ankle disorders.  In order for his claim to prevail, there must be a nexus between his current left knee disorder and either service or a service-connected disability.  

In an August 2007 letter, a private examiner noted that the Veteran has left knee pain and that it is more likely than not that the left knee disability has been worsened by the right knee injury.  The diagnosis was osteoarthritis in the left knee.  

On VA examination in November 2007, the examiner found that the Veteran had left knee arthralgia.  It was opined that the left knee disorder was less likely as not related to his service connected left foot disorder.  

A private examiner, Dr. A.W, stated in a March 10, 2009 letter that the Veteran is a patient of his and that the Veteran has degenerative arthritis of the knees.  He stated that it is possible that this condition was initiated by past injuries.  In a March 19, 2009 statement, Dr. R.B.B. reported that the Veteran has osteoarthritis of the knees and that he believes that the Veteran's arthritic difficulties in his knee stem from his military injuries.  

In April 2010, the Board remanded this claim for an examination and opinion.  It was noted that since there is evidence of in-service left knee symptomatology, a remand for a VA examination on a direct basis was requested.  

In May 2010, the Veteran was examined by VA.  The examiner opined that it is less likely than not that the current left knee condition is secondary to service.  The rationale was that there were no repetitive problems with the left knee except in April 1972 and June 2001.  The examiner stated that it is as least as likely as not that the Veteran's left knee degenerative joint disease was caused by the service connected right knee and right ankle disorders.  It was stated that there are records of left knee pain after service and that it is established that the Veteran is service connected for a right knee and right ankle disorder.  The examiner stated that it is common for the contralateral joint to be overworked therefore to exhibit degeneration in acceleration from normal aging which is demonstrated here.  

The Veteran was scheduled for a VA examination in May 2010, during which the examiner reviewed the Veteran's claims file and conducted an interview and physical examination of the Veteran.  Based on his review of the record and examination of the Veteran, the examiner found that the left knee condition was not due to service.  The rationale provided was that the service treatment records showed no repetitive problems with the left knee except those noted on April 25, 1972, and on June 13, 2001.  He went on to state, however, that the VA and private physician notes record continued and worsening pain in the left knee.

A VA addendum opinion was obtained in July 2013.  The examiner reviewed the file and determined that the left knee condition is less likely as not caused by or a result of intraservice events.  The rationale was that the Veteran had more than 20 years of service and there was no documentation of objective evidence that the left knee complaint was more than acute non traumatic type irritation and that the examiner did not feel that there is a chronic condition as to the left knee.  The examiner discussed the April 1972 entry and the December 1990 entry and noted that there was no follow-up and no duty limitations.  Thus the treatment was acute.  

The Board finds that as to direct service connection, the claim must be denied.  Here, the Veteran had inservice complaints and treatment, and he has a currently diagnosed left knee disorder.  Initially, the Board notes that arthritis is not shown in service or within one year of his release from active duty.  The record shows no treatment for left knee complaints until several years after service and degenerative joint disease is not noted until diagnosed in 2006.  Therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion that is speculative or general in nature, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim. Hayes v. Brown, 5 Vet. App. 60 (1993). Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board finds that the negative VA opinions offered in May 2010 and in July 2013 as to direct service connection are the most probative evidence of record, and outweighs the private physicians' opinions dated in March 2009.  The Board assigns lesser probative value to the private examiners' findings since those opinions did not offer a clear rationale for the finding and the determination, as it relates to the Veteran, and the opinions are general and speculative in nature. In contrast, the VA examiner addressed the complete medical history, and explained the findings.  The examiner addressed the etiology of the disorder and provided facts and observations with supporting information. The Board attaches the most probative value to the negative VA opinion as it was well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran. See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Accordingly, the VA QTC opinion represents the most probative evidence of record. 

The Board finds that any post-service diagnosed left knee disorder is not attributable to service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  While the record establishes the presence of the first two elements necessary for service connection-current disabilities and in-service injuries-the weight of the evidence is against the finding of a nexus between the Veteran's current disability and his active duty service. 

Although arthritis is a disease encompassed by 38 C.F.R. § 303(b), no manifestations were shown in service, no diagnosis was made during service, and there was no finding of chronicity during service.  The Veteran is competent to attest to having left knee pain since service.  The Board has considered any contention that the left knee disorder has continued since service.  However the Veteran is not competent to provide a credible opinion regarding the etiology of his left knee pain or arthritis because the etiologies for his complaints and disorder cannot be readily observed by laypersons.  Here, the VA examiner diagnosed arthritis and opined that the condition has no relationship to service.  Accordingly, the Board finds that service connection for a left knee arthritis is not warranted on a direct basis or under the presumptions of 38 C.F.R. §§ 3.303(b); 3.307(a)(3), 3.309(a).  

The Veteran's statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to the left knee until many years after service.  In addition, the absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current disability was present in service or in the year immediately after service. Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

For these reasons, the Board finds that any contentions having ongoing left knee pain since discharge from the service are not supported by the evidence and are therefore not credible.  The Board also observes that the Veteran's background does not reflect that he is an expert in diagnosing and determining the etiology of the left knee disorder which is the focus of this appeal.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  Thus, in reviewing the Veteran's statements and opinions in this matter, the Board notes that he is competent to report on the symptoms that he experienced during and after service. Beyond that, the Board finds his opinions in this regard to be less credible and therefore less probative than the VA opinions, which did consider the history as contained and supported in the record, and provided complete rationale. 

With consideration of the competent and credible evidence of record; the length of time between the Veteran's discharge from service and his left knee complaints; and the preponderance of the competent medical opinion being against a causal link between the Veteran's disorder and service, the Board finds that the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a low back disorder must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Secondary Service Connection

However the Board finds that the evidence reasonably supports a finding that the currently diagnosed left knee disorder is related to the Veteran's service connected right knee and right ankle disorders.  In this regard, a private examiner has stated in August 2007 that the left knee disorder has been worsened by the right knee injury.  A VA examiner has stated in May 2010 that it is as least as likely as not that the left knee disorder was caused by the service connected right knee and right ankle disorders.  Rationale was provided, and the opinion stands uncontradicted in the record.  As such secondary service connection is warranted.  


ORDER

Service connection for a left knee disorder secondary to service connected disability is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


